Citation Nr: 0119391	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had recognized military service from September 
1941 to November 1942, and from January 1945 to February 
1946.  He was a prisoner-of-war (POW) from May 1942 to 
November 1942.  The veteran died on January [redacted], 1989.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 determination from the Manila, 
Philippines VA Regional Office (RO) which denied the 
appellant's claim for entitlement to VA benefits due to 
forfeiture declared against the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In October 1977 the Board of Veterans' Appeals (Board) 
upheld a forfeiture of entitlement to VA benefits against the 
veteran pursuant to 38 U.S.C.A. § 3504(a) (1976) (recodified 
at 38 U.S.C.A. § 6104(a) (West 1991)).

3.  The appellant filed her claim of entitlement to VA 
benefits in July 1998.  


CONCLUSION OF LAW

The appellant's claim of entitlement to VA benefits based on 
a forfeiture of entitlement to VA benefits against the 
veteran prior to his death lacks legal merit.  38 U.S.C.A. 
§ 6104(a) (West 1991); Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 3.904 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows that the veteran served as a member of the 
Japanese Bureau of Constabulary from November 19, 1942 until 
September 6, 1944.  The evidence shows that the veteran 
underwent a 45-day period of training at the Bureau of 
Constabulary subsequent to his release as a POW.  The 
evidence indicates that the veteran was appointed as a 
patrolman in the Japanese Bureau of Constabulary in December 
1942 and later promoted to the rank of corporal in June 1943.  

The veteran argued that he had been forced to undergo 
training at the Constabulary academy against his will and he 
only participated as a member of the Bureau of Constabulary 
under duress.  

In February 1974 the RO determined that the veteran was an 
active member of the Japanese Bureau of Constabulary during 
the enemy occupation of the Philippines and that he had 
rendered assistance to the Imperial Japanese Government 
during that time.  

In October 1977 the Board upheld a forfeiture of entitlement 
to VA benefits against the veteran.  The Board held that the 
veteran served in an active capacity with the Japanese Bureau 
of Constabulary from November 1942 until September 1944.  The 
Board held that during his service in the Japanese Bureau of 
Constabulary the veteran rendered assistance to an enemy of 
the United States.  The Board concluded that the veteran had 
forfeited his rights to VA benefits.   




The veteran died on January [redacted], 1989 and there were no VA 
benefits authorized prior to September 2, 1959.  The 
appellant's original application for VA benefits was received 
on July 15, 1998.  


Criteria

The law provides that whenever a veteran has forfeited his or 
her right by reason of fraud, his or her surviving dependents 
upon proper application may be paid pension, compensation, or 
dependency and indemnity compensation, if otherwise eligible.  
No benefits are payable to any person who participated in the 
fraud causing the forfeiture.  38 U.S.C.A. § 6103(c) (West 
1991); 38 C.F.R. § 3.904(a) (2000).  

The law further provides that death benefits may be paid as 
provided in paragraph (a) of this section where forfeiture by 
reason of a treasonable act was declared before September 2, 
1959, and such benefits were authorized prior to that date.  
Otherwise, no award of gratuitous benefits (including the 
right to burial in a national cemetery) may be made to any 
person based on any period of service commencing before the 
date of commission of the offense which resulted in the 
forfeiture.  38 U.S.C.A. § 6104(c) (West 1991); 38 C.F.R. 
§ 3.904(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

Analysis

I.  Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  



The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The appellant has been provided with notice of what is 
required to substantiate her claim.  By virtue of the August 
1998 notice and the April 1999 Statement of the Case issued 
during the pendency of the appeal, she was given notice of 
the information and evidence necessary to substantiate the 
claim.  That is, she was given notice of the regulations 
pertaining to forfeiture and entitlement to VA benefits.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  

The appellant has not indicated the existence of relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

There is no reasonable possibility that assistance in 
obtaining additional evidence would aid in substantiating the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).  





In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the appellant.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  



II.  VA Benefits

The evidence in this case shows that the veteran's forfeiture 
of entitlement to VA benefits was based on a treasonable act.  
38 C.F.R. § 3.902 (2000).  

The evidence shows that the veteran served as a member of the 
Japanese Bureau of Constabulary from November 19, 1942 until 
September 6, 1944.  The evidence also shows that he had 
rendered assistance to the Imperial Japanese Government 
during that time.  This was an enemy of the United States.  

In February 1974 the RO invoked a forfeiture of entitlement 
to VA benefits against the veteran based on his treasonable 
act.  In October 1977 the Board upheld the forfeiture of 
entitlement to VA benefits against the veteran.  Since the 
forfeiture by reason of a treasonable act was declared after 
September 2, 1959, and since no VA benefits were authorized 
in her favor prior to September 2, 1959, the appellant is not 
legally entitled to an award of gratuitous benefits.  
38 C.F.R. § 3.904(b).  

In this case it is the law rather than the facts that are 
dispositive of the issue.  The United States Court of Appeals 
for Veterans Claims has held that in cases where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995) (table).  

The Board concludes that the appellant is not entitled to VA 
benefits based on a forfeiture of entitlement to VA benefits 
against the veteran prior to his death.  38 U.S.C.A. § 6104 
(West 1991); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.904 (2000).  


ORDER

Entitlement to VA benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

